                          Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 1 of 26


     AO 106 (Rev. 04/10) Application for a Search Wan·ant



                                            UNITED STATES DISTRICT COURT
                                                                          forthe
                                                                   District of Kansas

                   In the Matter of the Search of
               (Briefly describe the property to be searched                 ~          Case No. \   0.- ffi-        laO\ ~-CJ {-KG-Gr
                or identifY the person by name and address)             )
Information associated with the Facebook username(s)
Facebook.com/addison.lewis.54 (1644243063); Facebook.com/brandi.poulton ~
(510325649); Facebook.com/(100009236199763) that is stored at premises  )
owned,, maintained, controlled, or operated by Facebook Inc., a company
headquartered in Menlo Park, California
                                                  APPLICATION FOR A SEARCH WARRANT
             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (ident[fy the person or describe the
      nravertv Jo be searche.d a.nd give.its locaiion):
     ·1ntormat1on assoc1ateffw1tli roe I<aceoook username(s)
      Facebook.com/addison.lewis.54 (1644243063); Facebook.com/brandi.poulton (510325649); Facebook.com/(100009236199763) that is stored at
      premises owned,, maintained, controlled, or operated by Facebook Inc., a company headquartered in Menlo Park, California
      located in the                                    District of     Kansas                          , there is novv concealed (ident(fy the
     perso11 or describe t/Je property to be seized):
      See Attachment B


                The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      ref evidence of a crime;
                      r/ contraband, fruits of crime, or other items illegally possessed;
                      r/ property designed for use, intended for use, or used in committing a crime;
                      0 a person to be arrested or a person who is unlawfully restrained.
                The search is related to a violation of:

             18 u.'S.°<!.~[/fction
                                                                                        Offense Description
                                                        Conspiracy
             18 u.s.c. 641                              Theft of Government Property
             18 U.S.C. 2                                Aiding and Abetting

                The application is based on these facts:

             See Attached Affidavit

                ii Continued on the attached sheet.
                0 Delayed notice of          days (give exact ending date if more than 30 days: - - - - - - ) is requested
                  under 18 U.S. C. § 3103 a, the basis of which is set forth on the attached sheet.




                                                                                              TFO James W. Carmack, SSA OIG
                                                                                                     Pri11ted name and title

     Sworn to before me and signed in my presence.


     Date:             01/24/2019


     City and state: Wichita, Kansas                                                   Honorable Kenneth G. Gale, U.S. Magistrate Judge
                        ------------~--

                                                                                                     Pri11ted name and title
 Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 2 of 26




                               ATTACHMENT A


                            Property to Be Searched


  This wan-ant applies to information associated with the Facebook usemame

              Facebook.com/addison.lewis.54 (1644243063)

              Facebook.com/brandi. poulton ( 510325649)

              Facebook. com/(1000092361997 63)

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

              company headquaitered in, Menlo Park, California.
         Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 3 of 26




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.      Information to be disclosed by Facebook

To the extent that the information described in Attaclunent A is within the possession, custody,

or control of Facebook Inc. ("Facebook"), including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following infonnation to the govenunent for each user ID listed in Attachment A:

       (a)    All contact and personal identifying information, including full name, user

              identification number, bi1th date, gender, contact e-mail addresses, Facebook

              passwords, Facebook security questions and answers, physical address (including

              city, state, and zip code), telephone numbers, screen names, websites, and other

              personal identifiers.

       (b)    All activity logs for the account and all other documents showing the user's posts

              and other Facebook activities;

       (c)    All photos and videos uploaded by that user ID and all photos and videos

              uploaded by any user that have that user tagged in them;

      ( d)    All profile infonnation; News Feed information; status updates; links to videos,

              photographs, articles, and other items; Notes; Wall postings; friend lists, including

              the friends' Facebook user identification numbers; groups and networks of which

              the user is a member, including the groups' Facebook group identification

              numbers; future and past event postings; rejected "Friend" requests; comments;
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 4 of 26




         gifts; pokes; tags; and information about the user's access and use of Facebook

         applications;

 (e)     All other records of communications and messages made or received by the user,

         including all private messages, chat history, video calling history, and pending

         ''Friend" requests;

(f)      All "check ins" and other location information;

(g)      All IP logs, including all records of the IP addresses that logged into the account;

(h)     All records of the account's usage of the "Like"feature, including all Facebook

        posts and all non-Facebook webpages and content that the user has "liked";

(i)     All information about the Face book pages that the account is or was a "fan" of;

U)      All past and present lists of friends created by the account;

(k)     All records of Facebook searches perfonned by the account;

(I)     All information about the user's access and use of Face book Marketplace;

(m)     The types of service utilized by the user;

(n)     The length of service (including start date) and the means and source of any

        payments associated with the service (including any credit card or bank account

        number);

(o)     All privacy settings and other account settings, including privacy settings for

        individual Facebook posts and activities, and all records showing which Facebook

        users have been blocked by the account;

(p)     All records pertaining to communications between Facebook and any person

        regarding the user or the user's Facebook account, including contacts with suppo1t

        services and records of actions taken.
         Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 5 of 26




II.     Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of conspiracy of 18 U.S. C. § 3 71 and theft of government property

in violation of 18 U.S.C. § 641 and 2 for each user ID identified on Attachment A, information

pertaining to the following matters:

           (a) All records listed in Section I of this attachment pe1iaining to violations of 18

               U.S.C. § 371 and 18 U.S.C. § 641 and 2;

           (b) Evidence indicating how and when the Facebook account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (c) Evidence indicating the Facebook account owner's state of mind as it relates to

               the crime under investigation ;

           (d) The identity of the person( s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s).

           (e) The identity of the person(s) who communicated with the user ID about matters

               relating to violations of 18 U.S.C. § 371 and 18 U.S.C. § 641 and 2, including

               records that help reveal their whereabouts.
         Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 6 of 26




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER NAMES:

Facebook.com/addison.lewis.54
(1644243063)
                                                Case No.   \q- m-      (o0\J-o (-Keh-
Facebook.com/brandi.poulton
(510325649)                                     Filed Under Seal

Facebook.com/
(100009236199763)

THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC.

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

      I, James W. Carmack, being first duly sworn, hereby depose and state as follows:


                    INTRODUCTION AND AGENT BACKGROUND


1. Affiant has been employed as a Special Investigator for the Kansas Department of Labor

   (KDOL), since September 2016.        Affiant is currently assigned to the Social Security

   Administration (SSA), Office of the Inspector General (OIG), Kansas City Division's (KCD),

   Cooperative Disability Investigations Unit (CDI), as a Task Force Officer (TFO). As a SSA,

   OIG, TFO affiant attended the SSA, OIG, Office of Investigations (OI), New Agent & CDI

   training in Baltimore, Maryland in May 2018. Prior to being employed by KDOL, affiant was

   employed as a Court Security Officer (CSO), at the Bob Dole Federal Courthouse in Kansas

   City, Kansas for two years and with the Kansas Bureau of Investigation (KBI), for 25.5 years

   as a Special Agent/Senior Special Agent, working in the areas of Intelligence/Organized
          Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 7 of 26




    Crime, Pari-mutuel Racing/Legalized Gaming, narcotics and general persons crimes. As part

    of the KBI's, Field Operations Division (general person's crimes), affiant was assigned to the

    SSA, OIG, Kansas City CDI Unit as a TFO from 2010-13. As a Special Agent with KBI,

    affiant has received and provided training in the areas of both legal and illegal gambling and

    drug trafficking investigations. Affiant also received training in homicides and other general

   person's related crimes. As a Special Agent and TFO with both the FBI and SSA OIG, affiant

   has conducted and/or participated in investigations involving fraud, organized crime, illegal

   gambling, controlled substances and violent crimes. Affiant has utilized confidential

   informants to obtain information and evidence, conducted numerous interviews of suspects

   and witnesses, written and executed both federal and state search warrants and arrest warrants.

   Affiant has conducted and/or participated in investigations resulting in the seizure of

   contraband, currency, vehicles, and other evidentiary items related to drug and violent crime

   investigations. Throughout those investigations, I have become familiar with how computers

   and social media are used throughout the "criminal world". I have become aware that

   information stored by social media companies on behalf of its subscribers and users can assist

   law enforcement in criminal investigations.

2. I make this affidavit in support of an application for a search warrant for information associated

   with certain Facebook usernames that are stored at premises owned, maintained, controlled, or

   operated by Facebook Inc. ("Facebook"), a social networking company headquartered in

   Menlo Park, California.      The information to be searched is described in the following

   paragraphs and in Attachment A. This affidavit is made in support of an application for a

   search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require

   Facebook to disclose to the government records and other information in its possession,

                                                 2
          Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 8 of 26




     pertaining to the subscriber or customer associated with the user ID's. The information to be

     disclosed by Facebook is described in Attachment A, which will be searched by law

     enforcement for the information described in Attachment B.

3.      The facts in this affidavit come from my personal observations, my training and experience,

        and information obtained from other agents and witnesses. This affidavit is intended to

        show merely that there is sufficient probable cause for the requested warrant and does not

        set forth all of my knowledge about this matter.




                                       PROBABLE CAUSE

     4. From speaking with agents and investigators involved in this investigation, from reviewing

        written reports regarding this investigation, and from my personal involvement in this

        investigation, affiant knows the following:

            a. Addison LEWIS (LEWIS) retired from the U.S. Army on 10/06/2013.

            b. On 10/16/2013, LEWIS filed an initial claim with the SSA, for Title II disability

               benefits listing Traumatic brain injury (TBI), PTSD, Depression, Memory Loss,

               Low vision and Anxiety as his illness, injury or condition with an alleged onset date

                of 08/18/2011. As part of his disability claim, LEWIS submitted a Function Report

                (Form SSA-3373), dated 10/23/2013, outlining his daily activities, what he was

                able to do prior to his illness, injury or condition and what is capable of doing now.

               LEWIS marked the following areas that have been affected by his condition, lifting,

               squatting, bending, standing, reaching, walking, kneeling, talking, hearing, stair

               climbing, seeing, memory, concentration, completing tasks, understanding,


                                                  3
Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 9 of 26




      following instructions, using hands and getting along with others. LEWIS also

      marked "No," to question 15d, "Do you drive?" and wrote, "vision issues" as to

      the explanation why he does not drive.

 c. On 07/07/2014, LEWIS was allowed Title II benefits by SSA for Statutory

      blindness and Affective (Mood) Disorders.

 d. On 09/30/2015, LEWIS was granted a service connected disability from the United

      States Department of Veterans Affair (VA), for "cortical visual impairment with

      legal blindness in each eye," with an evaluation of 100 percent, effective

      10/07/2013.

 e. After LEWIS was approved for VA benefits, Brandi Lewis (nee, Brandi Poulton),

      LEWIS 's spouse, applied for and was approved to receive a monthly stipend

      through the VA Caregiver Support Program as LEWIS's caregiver. LEWIS had

      been rated as a "Tier 3" veteran based on Brandi Lewis's statements that LEWIS

      needed assistance with all daily activities including feeding, ambulating,

      transferring, bathing, dressing and toileting.

 f.   On 08/14/2017, the VA OIG's office obtained verification that LEWIS was issued

      a valid, Kansas driver's license on 01/25/2017, with an expiration date of 08/2023.

      Note: K.S.A. 8-295, "Vision standards for driver's licenses," each driver's license

      examiner shall use the following vision standards for driver's license applicants:

      (a) each applicant testing 20/40 or better in at least one eye at the examination

      station shall meet the vision requirements.




                                        4
Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 10 of 26




 g.    An additional search through the KDOR, showed LEWIS as the owner of a 1997

      Jeep Cherokee and a 2014 Polaris (ATV), as well as an additional owner of a 2012

      Chevrolet Camaro and 2015 Honda Pilot.

 h. On 08/22/2017, the VA OIG's office interviewed a VA, Caregiver Support

      Coordinator at the Wichita, Kansas VA Medical Center (VAMC) regarding

      LEWIS. According to the coordinator, veteran's needs are classified into tiers, with

      Tier 3 being the highest. LEWIS is rated as a Tier 3.

 L    On 08/22/2017, the VA OIG's office interviewed a registered nurse (RN), for the

      VA's, Home Based Primary Care Division. A portion of the RN's duties is to travel

      to veterans homes and provide assessments to veterans who are receiving caregiver

      support. According to the RN, he/she has been to LEWIS's home on more than

      one occasion. Each time the RN has seen LEWIS he has been wearing dark

      sunglasses and has been stationary.       The RN has never observed LEWIS

      ambulating. According to the RN, LEWIS and/or Brandi Lewis have reported that

      LEWIS needs help ambulating in the home. The RN indicated that it was his/her

      opinion that LEWIS was 100 percent dependent on Brandi Lewis for all activities,

      to the point that LEWIS could not be left alone.

 J.   On 08/22/2017, the VA OIG's office conducted a search of social media websites

      and discovered a message that LEWIS had posted on a Facebook forum titled

      "Atv/dirtbike fourm Kansas," on 06/30/2016. The message read, "Good afternoon

      folks. I live in Hutchinson and we were recently subjected to the ATV park closing.

      I do not know of any trails or areas to ride in. I am looking to go out riding with

      responsible and respectful people. I have a Polaris ACE. I am looking to make

                                       5
Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 11 of 26




      new riends and enjoy the trails. Please message me if you or a group have a ride

      planned. Thanks folks." LEWIS also posted the following remarks to the responses

      from other individuals in the forum. LEWIS posted, "Thanks. Is the area secure

      enough to leave a towing vehicle unattended for a few hours without incident" and

      "That would be great."

 k. On 08/28/2017, LEWIS attended several scheduled appointments at the Wichita

      VA Medical Center (VAMC).          Brandi Lewis accompanied LEWIS during the

      exams. During the exam process, VA OIG agents observed Brandi Lewis guiding

      LEWIS in and out of the V AMC, as well as inside the facility.

 1.   On 08/31/2017, the VA OIG's office initiated an investigation regarding veteran

      LEWIS, based on a proactive initiative that identified veterans who were receiving

      Veterans Benefits Administration (VBA) benefits for visual impairments, while

      possessing a valid driver's license.

 m. On 08/31/2017, the VA OIG's office contacted the KDOR in regards to LEWIS 's,

      Kansas driver's license. According to KDOR's response, in order for an individual

      to receive a Kansas driver's license, the individual would have to pass the vision

      exam by reading "line 5," which means the individual's vision is at least 20/40.

      KDOR also noted there were no restrictions listed on LEWIS's, Kansas driver's

      license and there was no record that LEWIS wore eyeglasses or contacts during his

      test.

 n. On 09/02/2017, the SSA OIG's, Cooperative Disability Investigative Unit (CDI),

      initiated an investigation into LEWIS' s initial allowance for Title II, SSA disability

      benefits based on the VA OIG's initial findings.

                                        6
Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 12 of 26




 o. From 09/08/2017 to 10/20/2017, the use of covert electronic surveillance near

    LEWIS's residence captured images of LEWIS performing the following tasks:

    driving a motor vehicle; operating a midsized tractor; operating a riding lawnmower

    and other various activities in his yard.

 p. On 09/28/2017, LEWIS attended a compensation and pension (C&P) exam at the

    Wichita V AMC's Eye Clinic to evaluate the appropriateness ofhis disability rating.

    LEWIS was again accompanied by his wife, Brandi Lewis. Brandi Lewis was

    observed assisting LEWIS in and out of the exam chair and with navigation

    throughout the clinic.

 q. On 01/04/2019, the SSA, CDI Unit conducted an additional online search and

    identified one Facebook profile for LEWIS and two Facebook profiles for Brandi

    Lewis. LEWIS's Facebook profile is not viewable to the public, while one of

    Brandi Lewis's profiles is available to view; the other profile appears to be either

    old, with no current postings or is also not viewable. A search of the Facebook

    forum "Atv/dirtbike fourm Kansas," as well as "Save A Fox Foundation (1979-93

    Ford Mustang)," for messages posted by LEWIS.         LEWIS posted the following

    messages on the Atv/dirtbike forum on 09/13/2016, along with a photograph of his

    ATV. The messages read, "Anyone interested in doing some riding in Great Bend

    in the next few days? I just got the break in service done, and now it is time to

    check out the capabilities of my ATV." "Yes. I like that it is 48" wide and more

    trail compliant. The only thing that takes some time is learning the suspension and

    steering characteristics. The vast majority of the weight is at the rear. Sometimes

    that makes it difficult to manipulate turns." "Wow. Went riding at the river in Great

                                       7
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 13 of 26




            Bend. There were broken beer bottles everywhere. Boards with nails. People

            firing rifles despite the "Do not discharge firearms sign". Shotgun shells every

            where. Homeless people living on the river. What a waste. People cannot act

            right." "Looking at riders planet for another trail." "I want to. I have to find some

            time to drive 4 hours one way." "Did you just park at night and camp?"

       r.   LEWIS also posted a picture on "Save A Fox," on 03/25/2013, of his 1993, Ford

            GT Hatchback with the following message: "93 GT Hatchback. I like the modified

            stock look. All basic body with a small rise Cobra R hood. Nonchalant drag radials

            on stock rims. Rear seat delete with compartments for my fishing tackle. I really

            hate not getting my favorite fishing spot." "Oops. Forgot. Paint and body will be

            complete next week."

5. On 08/14/2018, a Kansas federal grand jury returned indictments in regards to both

   Addison and Brandi Lewis for conspiracy in violation of 18 U.S.C. § 371 and theft of

   government property in violation of 18 U.S.C. § 641 and 2.

6. On 08/29/2018, Addison and Brandi Lewis surrendered to the United States Marshal's

   Service in response to a summons issued by the United States District Court for the District

   of Kansas.

7. As supported by the facts and circumstances set forth, the affiant believes that probable

   cause exists that Addison and Brandi Lewis has committed conspiracy and theft of

   government property.

8. Based on my training and experience and the facts as set forth in this affidavit, there is

   probable cause to believe that evidence of conspiracy in violation of 18 U.S.C. § 371 and

   theft of government property in violation of 18 U.S.C. § 641 and 2 will be found in

                                             8
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 14 of 26




   "Facebook". The facts in this affidavit come from my personal observations, my training

   and experience, and information obtained from special agents, other law enforcement

   officers, and witnesses. From these things, I have learned that:

   A.     Individuals use cellular telephones, "smart phones", desktop and notebook

          computers, and/or other similar electronic devices, to produce and/or display their

          daily activities, some of which support their illicit activities;

   B.     On such devices, these individuals are known to access and post to social media

          platforms such as Facebook, Y ouTube, Twitter, Instagram, etc. to promote their

          daily lifestyle.




          TECHNICAL BACKGROUND RELATING TO FACEBOOK



9. Facebook owns and operates a free-access social networking website of the same name

   that can be accessed at http://www.facebook.com. Facebook allows its users to establish

   accounts with Facebook, and users can then use their accounts to share written news,

   photographs, videos, and other information with other Facebook users, and sometimes with

   the general public.

10. Facebook asks users to provide basic contact and personal identifying information to

   Facebook, either during the registration process or thereafter.        This information may

   include the user's full name, birth date, gender, contact e-mail addresses, Facebook

   passwords, Facebook security questions and answers (for password retrieval), physical

   address (including city, state, and zip code), telephone numbers, screen names, websites,



                                             9
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 15 of 26




    and other personal identifiers. Facebook also assigns a user identification number to each

    account.

11. Facebook users may join one or more groups or networks to connect and interact with other

    users who are members of the same group or network.              Facebook assigns a group

    identification number to each group. A Facebook user can also connect directly with

   individual Facebook users by sending each user a "Friend Request." If the recipient of a

    "Friend Request" accepts the request, then the two users will become "Friends" for

   purposes of Facebook and can exchange communications or view information about each

   other. Each Facebook user's account includes a list of that user's "Friends" and a "News

   Feed," which highlights information about the user's "Friends," such as profile changes,

   upcoming events, and birthdays.

12. Facebook users can select different levels of privacy for the communications and

   information associated with their Facebook accounts. By adjusting these privacy settings,

   a Facebook user can make information available only to himself or herself, to particular

   Facebook users, or to anyone with access to the Internet, including people who are not

   Facebook users. A Facebook user can also create "lists" of Facebook friends to facilitate

   the application of these privacy settings. Facebook accounts also include other account

   settings that users can adjust to control, for example, the types of notifications they receive

   from Facebook.

13. Facebook users can create profiles that include photographs, lists of personal interests, and

   other information. Facebook users can also post "status" updates about their whereabouts

   and actions, as well as links to videos, photographs, articles, and other items available

   elsewhere on the Internet. Facebook users can also post information about upcoming

                                             10
    Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 16 of 26




   "events," such as social occasions, by listing the event's time, location, host, and guest list.

   In addition, Facebook users can "check in" to particular locations or add their geographic

   locations to their Facebook posts, thereby revealing their geographic locations at particular

   dates and times. A particular user's profile page also includes a "Wall," which is a space

   where the user and his or her "Friends" can post messages, attachments, and links that will

   typically be visible to anyone who can view the user's profile.

14. Facebook allows users to upload photos and videos, which may include any metadata such

   as location that the user transmitted whens/he uploaded the photo or video. It also provides

   users the ability to "tag" (i.e., label) other Facebook users in a photo or video. When a user

   is tagged in a photo or video, he or she receives a notification of the tag and a link to see

   the photo or video. For Facebook's purposes, the photos and videos associated with a

   user's account will include all photos and videos uploaded by that user that have not been

   deleted, as well as all photos and videos uploaded by any user that have that user tagged in

   them.

15. Facebook users can exchange private messages on Facebook with other users. These

   messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on

   Facebook, which also stores copies of messages sent by the recipient, as well as other

   information. Facebook users can also post comments on the Facebook profiles of other

   users or on their own profiles; such comments are typically associated with a specific

   posting or item on the profile. In addition, Facebook has a Chat feature that allows users

   to send and receive instant messages through Facebook. These chat communications are

   stored in the chat history for the account. Facebook also has a Video Calling feature, and



                                             11
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 17 of 26




    although Facebook does not record the calls themselves, it does keep records of the date of

    each call.

16. If a Facebook user does not want to interact with another user on Facebook, the first user

    can "block" the second user from seeing his or her account.

17. Facebook has a "like" feature that allows users to give positive feedback or connect to

    particular pages.   Facebook users can "like" Facebook posts or updates, as well as

    webpages or content on third party (i.e., non-Facebook) websites. Facebook users can also

    become "fans" of particular Facebook pages.

18. Facebook has a search function that enables its users to search Facebook for keywords,

   usemames, or pages, among other things.

19. Each Facebook account has an activity log, which is a list of the user's posts and other

   Facebook activities from the inception of the account to the present. The activity log

   includes stories and photos that the user has been tagged in, as well as connections made

   through the account, such as "liking" a Facebook page or adding someone as a friend. The

   activity log is visible to the user but cannot be viewed by people who visit the user's

   Facebook page.

20. Facebook Notes is a blogging feature available to Facebook users, and it enables users to

   write and post notes or personal web logs ("blogs"), or to import their blogs from other

   services, such as Xanga, LiveJoumal, and Blogger.

21. The Facebook Gifts feature allows users to send virtual "gifts" to their friends that appear

   as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

   message can be attached to each gift. Facebook users can also send each other "pokes,"



                                            12
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 18 of 26




   which are free and simply result in a notification to the recipient that he or she has been

   "poked" by the sender.

22. Facebook also has a Marketplace feature, which allows users to post free classified ads.

   Users can post items for sale, housing, jobs, and other items on the Marketplace.

23. In addition to the applications described above, Facebook also provides its users with

   access to thousands of other applications ("apps") on the Facebook platform. When a

   Facebook user accesses or uses one of these applications, an update about the user's access

   or use of that application may appear on the user's profile page.

24. Some Facebook pages are affiliated with groups of users, rather than one individual user.

   Membership in the group is monitored and regulated by the administrator or head of the

   group, who can invite new members and reject or accept requests by users to enter.

   Facebook can identify all users who are currently registered to a particular group and can

   identify the administrator and/or creator of the group. Facebook uses the term "Group

   Contact Info" to describe the contact information for the group's creator and/or

   administrator, as well as a PDF of the current status of the group profile page.

25. Facebook uses the term "Neoprint" to describe an expanded view of a given user profile.

   The "Neoprint" for a given user can include the following information from the user's

   profile: profile contact information; News Feed information; status updates; links to

   videos, photographs, articles, and other items; Notes; Wall postings; friend lists, including

   the friends' Facebook user identification numbers; groups and networks of which the user

   is a member, including the groups' Facebook group identification numbers; future and past

   event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and information

   about the user's access and use ofFacebook applications.

                                            13
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 19 of 26




26. Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP address. These

   logs may contain information about the actions taken by the user ID or IP address on

   Facebook, including information about the type of action, the date and time of the action,

   and the user ID and IP address associated with the action. For example, if a user views a

   Facebook profile, that user's IP log would reflect the fact that the user viewed the profile,

   and would show when and from what IP address the user did so.

27. Social networking providers like Facebook typically retain additional information about

   their users' accounts, such as information about the length of service (including start date),

   the types of service utilized, and the means and source of any payments associated with the

   service (including any credit card or bank account number). In some cases, Facebook users

   may communicate directly with Facebook about issues relating to their accounts, such as

   technical problems, billing inquiries, or complaints from other users. Social networking

   providers like Facebook typically retain records about such communications, including

   records of contacts between the user and the provider's support services, as well as records

   of any actions taken by the provider or user as a result of the communications.

28. As explained herein, information stored in connection with a Facebook account may

   provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

   conduct under investigation, thus enabling the United States to establish and prove each

   element or alternatively, to exclude the innocent from further suspicion. In my training

   and experience, a Facebook user's ''Neoprint," IP log, stored electronic communications,

   and other data retained by Facebook, can indicate who has used or controlled the Facebook

   account.   This "user attribution" evidence is analogous to the search for "indicia of

   occupancy" while executing a search warrant at a residence. For example, profile contact

                                            14
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 20 of 26




    information, private messaging logs, status updates, and tagged photos (and the data

    associated with the foregoing, such as date and time) may be evidence of who used or

    controlled the Facebook account at a relevant time. Further, Facebook account activity can

    show how and when the account was accessed or used. For example, as described herein,

    Facebook logs the Internet Protocol (IP) addresses from which users access their accounts

    along with the time and date. By determining the physical location associated with the

   logged IP addresses, investigators can understand the chronological and geographic

   context of the account access and use relating to the crime under investigation. Such

   information allows investigators to understand the geographic and chronological context

   ofFacebook access, use, and events relating to the crime under investigation. Additionally,

   Facebook builds gee-location into some of its services. Geo-location allows, for example,

   users to "tag" their location in posts and Facebook "friends" to locate each other. This

   geographic and timeline information may tend to either inculpate or exculpate the

   Facebook account owner. Last, Facebook account activity may provide relevant insight

   into the Facebook account owner's state of mind as it relates to the offense under

   investigation. For example, information on the Facebook account may indicate the owner's

   motive and intent to commit a crime (e.g., information indicating a plan to commit a crime),

   or consciousness of guilt (e.g., deleting account information in an effort to conceal

   evidence from law enforcement).

29. Therefore, the computers ofFacebook are likely to contain all the material described above,

   including stored electronic communications and information concerning subscribers and

   their use of Facebook, such as account access information, transaction information, and

   other account information.

                                            15
     Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 21 of 26




       INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

30. I anticipate executing this warrant under the Electronic Communications Privacy Act, in

   particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to

   require Facebook to disclose to the government copies of the records and other information

   (including the content of communications) particularly described in Section I of

   Attachment B. Upon receipt of the information described in Section I of Attachment B,

   government-authorized persons will review that information to locate the items described

   in Section II of Attachment B.

                                     CONCLUSION

31. Based on my training and experience and the facts as set forth in this affidavit, there is

   probable cause to believe that evidence of conspiracy in violation of 18 U.S.C. § 371 and

   theft of government property in violation of 18 U.S.C. § 641 and 2, Accordingly, a search

   warrant is requested.

32. This Court has jurisdiction to issue the request warrant because it is "a court of competent

   jurisdiction" as defined by 18 U.S.C 2711, 18 U.S.C. 2703(a), 2703(b)(l)(A) and

   2703(C)(l)(A). Specifically, the Court is a district court of the United States that has

   jurisdiction over the offense being investigated."

33. Pursuant to 18 U.S.C. 2703(g), the presence of a law enforcement officer not required for

   the service or execution of this warrant.




                                          Jae; w:canliick
                                          SSA OIG Task Force Officer



                                               16
        Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 22 of 26




                                         Lf t'
Subscribed and sworn to before me on theL llay of January 2019:




                                        HON RABLE KENNETH G. GALE
                                        UNI ED STATES MAGISTRATE JUDGE
                                        DIS RICT OF KANSAS




                                           17
Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 23 of 26




                               ATTACHMENT A


                            Property to Be Searched


  This warrant applies to information associated with the Facebook usemame

              Facebook.com/addison.lewis.54 (1644243063)

              Facebook.com/brandi.poulton (510325649)

              Facebook.com/(100009236199763)

that is stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

              company headquaitered in, Menlo Park, California.
        Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 24 of 26




                                        ATTACHMENT B

                                  Particular Things to be Seized

I.      Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession, custody,

or control of Facebook Inc. ("Facebook"), including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(£), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)    All contact and personal identifying information, including full name, user

              identification number, biith date, gender, contact e-mail addresses, Facebook

              passwords, Facebook security questions and answers, physical address (including

              city, state, and zip code), telephone numbers, screen names, websites, and other

              personal identifiers.

       (b)    All activity logs for the account and all other documents showing the user's posts

              and other Facebook activities;

       ( c)   All photos and videos uploaded by that user ID and all photos and videos

              uploaded by any user that have that user tagged in them;

      ( d)    All profile information; News Feed information; status updates; links to videos,

              photographs, articles, and other items; Notes; Wall postings; friend lists, including

              the friends' Facebook user identification nun1bers; groups and networks of which

              the user is a member, including the groups' Facebook group identification

              numbers; future and past event postings; rejected 'Friend" requests; comments;
  Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 25 of 26




        gifts; pokes; tags; and information about the user's access and use of Facebook

        applications;

 (e)    All othe1· records of communications and messages made or received by the user,

        including all private messages, chat history, video calling history, and pending

        ''Friend" requests;

 (f)    All "check ins" and other location information;

 (g)    All IP logs, including all records of the IP addresses that logged into the account;

 (h)   All records of the account's usage ofthe "Like"feature,including all Facebook

       posts and all non-Facebook webpages and content that the user has "liked";

(i)    All information about the Facebook pages that the account is or was a "fan" of;

(j)    All past and present lists of friends created by the account;

(k)    All records of Pacebook searches performed by the account;

(I)    All information about the user's access and use of Facebook Marketplace;

(m)    The types of service utilized by the user;

(n)    The length of service (including start date) and the means and source of any

       payments associated with the service (including any credit card or bank account

       number);

(o)    All privacy settings and other account settings, including privacy settings for

       individual Facebook posts and activities, and all records showing which Facebook

       users have been blocked by the account;

(p)    All records pertaining to communications between Facebook and any person

       regarding the user or the user's Facebook account, including contacts with suppo1i

       services and records of actions taken.
        Case 6:19-mj-06012-KGG Document 1 Filed 01/24/19 Page 26 of 26




n.      Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of conspiracy of 18 U.S.C. § 371 and theft of government prope1iy

in violation of 18 U.S.C. § 641 and 2 for each user ID identified on Attachment A, information

pertaining to the following matters:

           (a) All records listed in Section I of this attachment pe1iaining to violations of 18

               U.S.C. § 371 and 18 U.S.C. § 641and2;

           (b) Evidence indicating how and when the Facebook account was accessed or used,

               to dete1mine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (c) Evidence indicating the Facebook account owner's state of mind as it relates to

              the crime under investigation ;

           (d) The identity of the person(s) who created or used the user ID, including records

              that help reveal the whereabouts of such person(s).

           (e) The identity of the person(s) who communicated with the user ID about matters

              relating to violations of 18 U.S.C. § 371 and 18 U.S.C. § 641 and 2, including

              records that help reveal their whereabouts.
